Case 1:20-cv-00810-UNA Document 1-1 Filed 06/16/20 Page 1 of 3 PageID #: 44




                           Appendix A

                                K10 Note
                                 K10 Plus
                                 K5 Note
                                  K5 Pro
                                 Moto E4
                               Moto E4 Plus
                                 Moto E5
                              Moto E5 Cruise
                               Moto E5 Play
                             Moto E5 Play Go
                               Moto E5 Plus
                                 Moto E6
                              Moto G Power
                              Moto G5 Plus
                              Moto G5S Plus
                                 Moto G6
                              Moto G6 Play
                              Moto G6 Plus
                                 Moto G7
                              Moto G7 Play
                              Moto G7 Plus
                              Moto G7 Power
                              Moto G8 Plus
Case 1:20-cv-00810-UNA Document 1-1 Filed 06/16/20 Page 2 of 3 PageID #: 45




                                Moto Tab
                                 Moto X4
                                 Moto Z
                               Moto Z Force
                               Moto Z Play
                              Moto Z2 Force
                               Moto Z2 Play
                                 Moto Z3
                               Moto Z3 Play
                                 Moto Z4
                                   One
                                One Hyper
                                One Power
                                One Zoom
                                   P30
                                Razr 2019
                                    S5
                                  S5 Pro
                                S5 Pro GT
                          Smart Tab M10 (FHD)
                           Smart Tab M10 (HD)
                              Smart Tab P10
                               Tab 3 8 Plus
                                 Tab 4 10
                               Tab 4 10 Plus
Case 1:20-cv-00810-UNA Document 1-1 Filed 06/16/20 Page 3 of 3 PageID #: 46




                                 Tab 4 8
                               Tab 4 8 Plus
                                 Tab M10
                                 Tab V7
                             Yoga Smart Tab
                             Yoga Tab 3 Plus
                                    Z5
                                  Z5 Pro
                                Z5 Pro GT
                                   Z5s
                                    Z6
                                  Z6 Pro
                                Z6 Pro 5G
                                 Z6 Youth
                                ZUK Edge
